In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered March 9, 1965, which, without a hearing, denied his application to vacate a judgment of the former County Court, Kings County, rendered February 28, 1956, convicting him of murder in the second degree, upon a plea of guilty, and imposing sentence. Order affirmed. Defendant contends that his confession to the arresting officers was obtained subsequent to the indictment and was coerced and that the existence of the confession induced his plea of guilty. Defendant may not contest the voluntariness of his confession by way of an application for a writ of error coram nobis (People v. Nicholson, 11 N Y 2d 1067; People v. Dash, 16 N Y 2d 493). Defendant also contends that he was deprived of a “ substantial right ” due to the fact that his counsel responded on his behalf to the allocution. We find no support for this argument on the record *658(People v. Kadin, 23 A D 2d 699). Ughetta, Acting P, J., Christ, Hill, Rabin and Benjamin, JJ., concur.